Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 14 January 2022.
REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10861554. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of the instant application are broader than and encompass the subject matter of the corresponding claims in patent.
Claim 2
Claim 1 [10861554]
A flash memory device, comprising: flash memory cells;

A Flash memory device, comprising Flash memory cells;
a circuit to receive fractional program commands, the circuit receiving an address specifying a group of the flash memory cells for a program operation in accordance with the fractional program commands, the circuit responsive to a first one of the fractional program commands to
a circuit to receive first and second fractional program commands derived from a single program command to carry out a program operation, the first and second fractional program commands each comprising an independently executable command, the circuit receiving an address specifying a group of the Flash memory cells for the program operation in accordance with the first and second fractional program commands,
apply a first fractional program pulse that incrementally programs first data to a first partially programmed state in the group of the flash memory cells;

verify whether the first fractional program pulse completely programmed the first data in the group of flash memory cells;

generate verification data indicating a result of the verify; and
wherein the circuit is responsive to the first fractional program command, to
apply a first fractional program pulse to program the first data in the group of the Flash memory cells;
verify whether the first fractional program pulse completely programmed the first data in the group of Flash memory cells;
generate verification data indicating a result of the verify; and
wherein the circuit is responsive to a subsequent fractional program

command to selectively apply a second fractional program pulse that incrementally programs the first data from the first partially programmed state to a second partially programmed sate in the group of flash memory cells based on the verification data.
wherein the circuit is responsive to the second fractional program command, to
apply a second fractional program pulse to program the first data in the group of the Flash memory cells;
verify whether the second fractional program pulse completely programmed the first data in the group of Flash memory cells; and
generate verification data indicating a result of the verify.

 
 
RESPONSE TO REMARKS
The rejection of claims under Hwang A (US PG PUB No. 2005/0248992) are withdrawn. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137